Title: To John Adams from Benjamin Goodhue, 20 December 1785
From: Goodhue, Benjamin
To: Adams, John


     
      Sir
      Salem Decr. 20th, 1785
     
     Having an acquaintance with your good brother Mr. Cranch, from being a fellow member of the same Legislative body; at his request and from the Assurance which he has given me, that a letter from one of whom you have no Kind of Knowledge, where the views of the Writer are painted to the general good, would meet a Kind reception; I have taken this liberty of sending you inclosed the present state of our Cod & Mackerel fisheries in this Commonwealth, and hope the communication will be agreable— the statement is made

from the best information I could collect, and I dare say is not far from the truth— What proportion the quantity of fish caught this year, bears to what was taken before the War, I cannot determine; but only inform you the common opinion is that there is better then half, and there is no room to doubt, that in three or four years, We shall equal, if not exceed in this business what we ever have been before— I take notice in one of your letters to your Brother you wish to be informed of the state of the English & French fisheries &c— I have not been able to ascertain their situation any further then this, that the Cod fishery at Nova Scotia is so inconsiderable as not to deserve notice, and I am sure if we conduct with the least prudence it never can be, because from the sterility of their soil they must be for ever beholden to us for many of their supplies; and their almost eternal fogs, will ever prevent their fish from being cured in such a manner as will put it in competition with ours— their fisheries at Newfound Land doubtless are great; with what advantages they carry it on, I do not precisely Know, but am pretty confident they could not with any profit, if they were excluded from supplying themselves from the United States— the French have a considerable number of Vessels, perhaps two or three hundred, but from the size of their Vessels which are too large, and the natural indolence of men on hire, togather with their unacquaintedness with the bussiness, I believe they make no great hand of it, they ship chief of their fish to France, and altho, they have put a duty of half a Dollar per Quintal on our fish carried to their West India Islands, and placed the same duty as a bounty on the fish cured at Miquelon, only two small cargoes of their fish have for the Year past been exported to their Islands— on the whole I think it abundantly apparent, that we have greater advantages for carrying on the Cod fishery, then the Inhabitants of any other Country, and it gives me much satisfaction, that there appears a disposition with us to improve it— The Whale fishery you are sensible is in a very languid condition, and for ought I see must continue so, unless Britain should unexpectedly relax from her present measures, or untill what I most hope, We may be able to find a sale for the Oyl in some other markets— The General Court, after much labour from the few Commercial characters in that Body, did the last session grant a bounty on Oyl, (a copy of which I inclose),— it was design’d as a temporary relief, to prevent those employ’d in the Whale fishery from immediately quiting the Country (which very few have already done) and to see what events might turn up to occasion its revival— Britain & France with whom

we should from our reciprocal wants, be most naturaly connected in commerce, have thrown such embarrassments in the way of our carrying bussiness, that it is at present very discouraging to those who have provided themselves with Vessels for the purpose. the number of which is as great as before the war, and might with ease be increased to any number required— I have ever consider’d this togather with the fisheries as particularly congenial to this Government, and to be the only thing which can give importance to the Massachusetts, when compared with the other States, and what alone would materialy produce that power in the United States, which the European Nations have reason to wish us dispossess’d of, And I sincerely hope Sir, that Our Countrymen, will not long be influenced by partial views, individual benefits or be gulled into erroneous measures, by false notions of National gratitude—
     I cannot omit mentioning the very great pleasure I receiv’d when I found by your Letters, to Govr. Bowdoin, Messrs. Cushing, Hancock Higginson & Cranch, which they were Kind enough to shew me, that you so warmly approved Our Navigation Act, and the pleasure was much enhanced, on account of its being a Child, I had with much difficulty brought into being, and whose existance, from its powerful opponents, promised to be of no long duration, the sentiments in your letters silenced their clamours, and the Act remains, essentialy the same, taking off only part of the restrictions on foreigners (British excepted) by reason of the difficulty of sending our produce to Market in our own bottoms, while the Algerine war continues— in carrying through this Act it became necessary to combat the interest of many considerable characters who found their account in foreign consignments, and who had been very industrious in prejudicing the minds of our Country brethren, by telling them that their Cattle &c would necessarily be sold at a less price—
     it is much to be regretted that our commercial importance is so little understood, and that even our Sea port Towns in a great degree neglect chusing persons to represent them who have an acquaintance with the subject, there has been for several years past, but two members in one branch of the Legislature, and almost as few in the other, that ever had any connection in the bussiness or pretended to scarce any Knowledge of it— and sorry I am to say that some even of respectable characters, appear to view our commercial affairs as trivial and unimportant— What will be the future issue of our National concerns, deeply affects me with anxiety, and I confess

from the sinister persuits of individuals, the discordent and perhaps opposite interests of some of the States, and the General aversion there is of giving Congress, those powers essential for the purposes of our federal government, the prospect to me appears not a little gloomy; the only consolation I derive, is from a reflection, that when the evils become severely felt we may be willing to apply a remedy—
     pardon my freedom in writing this letter, and be assured that I shall esteem myself honour’d in executing any commands you may see fit to lay upon me—
     I am with sentiments of high regard / Your Excellency’s Friend & servant
     
      Benja. Goodhue
     
     
      NB. Rhode Island has pass’d a Navigation Act, & Pensylvania has laid very considerable burthens on Vessels belonging to Nations not in alliance
     
    